          Case 1:16-cv-04584-LGS Document 316 Filed 10/09/20 Page 1 of 2




October 8, 2020

Via ECF

Hon. Lorna G. Schofield
United States District Court
500 Pearl Street
New York, New York 10007

Re:      John Cottam v. Global Emerging Capital Group, LLC, et al., 1:16-cv-4584-LGS-SN
         Joint Status Letter Requesting Adjournment of the Status Conference

Dear Judge Schofield:

        We represent Defendants 6D Acquisitions, Inc. and 6D Global Technologies, Inc. in the
above-referenced action. The parties jointly write pursuant to the Court’s Order dated September
23, 2020 (Doc. 314), which ordered the parties to file a joint status letter by today, October 8,
2020, before the telephonic conference currently scheduled for October 22, 2020 at 10:40 a.m. For
the reasons set forth below, the Defendants and the Third-Party Defendants respectfully jointly
request an extension of the status conference before Your Honor. Plaintiff is the sole objector, but
even he is able to live with an extension as long as it is certain to weeks as set forth below.

         As stated in our last letter to the Court on September 22, 2020 (Doc. 313), under the
supervision of Magistrate Judge Netburn, the Defendants and five of the Third-Party Defendants
appear close to a settlement. The Parties have an agreement in principle, and thus we are down to
wordsmithing of the settlement agreement. If the parties are unexpectedly unable to finalize the
settlement agreement within two weeks, we will ask Magistrate Netburn’s assistance to finalize
the settlement.

       In addition, please note that the undersigned is undergoing hernia surgery on October 14,
2020, and will need several days to recover.

        Please note that Plaintiff John Cottam objects to the request for an extension, and his
position is as follows: “I have now had to reschedule patients several times. This has led to not
only problems but lost business for me. The short time between changes is causing significant
issues for people with cancers, etc, which in turn cause major problems for me and my practice.
There has been more than ample time (well over a year) to come to some settlement with absolutely
no significant offer being presented to me whatsoever. I respectfully ask that the adjournment [of
the status conference] be not for two weeks but three or five (not 4) as I have very pressing issues
that week), and respectfully request that this is the last adjournment that the court
allows. Thank you.”

        We informed Plaintiff in response to his position that we are fine with the adjournment of
the status conference being three or five weeks from October 22, but not 2 or 4 weeks from October


Tom M. Fini                                                                         tom@catafagofini.com
          Case 1:16-cv-04584-LGS Document 316 Filed 10/09/20 Page 2 of 2




 22, as he requested. For the above reasons, we respectfully request that: (1) the settling parties be
 ordered to provide another update on the partial settlement two weeks from today, October 22,
 2020 (which does not affect the Plaintiff as he is not part of the settlement); and (2) the status
 conference currently scheduled for October 22, 2020 be adjourned three weeks (to November
 November 12, 2020) or five weeks (to November 25, 2020), or to a day thereafter convenient for
 the Court.

        We thank the Court for its consideration.
                                                                      Respectfully submitted,


                                                                      /s/ Tom M. Fini
                                                                      Tom M. Fini, Esq.
 cc:    all parties (via ECF)
The application is GRANTED in part. By October 22, 2020, the parties shall jointly file a status
letter identifying the parties who remain in the action and will participate in trial. The
telephonic status conference scheduled for October 22, 2020 (Dkt. No. 314), is ADJOURNED to
October 29, 2020, at 10:40 A.M. The conference will occur on the following conference line:
(888) 363-4749, access code: 5583333. The time of the conference is approximate, but the
parties shall ensure that they are dialed into the conference line by the appointed conference
time. No further extensions of time to file the status letter and no further adjournments of
the conference will be granted.

The primary purpose of the conference will be to determine the format for the trial of the
remaining claims, and if there is to be live testimony, to set a date for testimony, as well as to
schedule pretrial and trial submissions. Defendants shall serve this Order on pro se parties via
email, and file proof of such service by October 13, 2020.

Dated: October 9, 2020
       New York, New York




                                                  2
